NUMBER 13-09-00629-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

JOSE ABRAHAM GUERRERO,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas.


                        MEMORANDUM OPINION
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
            Memorandum Opinion by Justice Rodriguez
      Appellant Jose Abraham Guerrero appeals from his conviction for three counts of

aggravated sexual assault. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii)-(v), (2)(B)

(Vernon Supp. 2010). Guerrero pleaded not guilty to the offense, and the jury convicted
him of all three counts. The jury sentenced Guerrero to ninety-nine years' incarceration

for each count, and the sentences were ordered to run concurrently.

          Concluding that Guerrero's appeal in this case "would be frivolous," counsel filed

an Anders brief in which she reviewed the merits, or lack thereof, of the appeal. We

affirm.

                         I. COMPLIANCE WITH ANDERS V. CALIFORNIA

          Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Guerrero's

court-appointed appellate counsel has filed a brief with this Court, stating that she has

"reviewed the transcript of the trial and exhibits introduced therein, as well as the district

clerk's record" and in her professional opinion, "there are no reversible grounds of error."

After discussing the testimony and argument at the guilt-innocence and punishment

phases of the trial, three potential grounds for appeal, and the applicable law, counsel

concludes that none of the discussed "potential issues . . . rose to the level of arguable

grounds for appeal" and "that an appeal would be . . . wholly frivolous." See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) ("In Texas,

an Anders brief need not specifically advance 'arguable' points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set out

pertinent legal authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex.

App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991) (en banc).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Guerrero's counsel has carefully discussed why, under controlling authority,


                                              2
there are no errors in the trial court's judgment. Counsel has informed this Court that she

has: (1) examined the record and found no arguable grounds to advance on appeal, (2)

served a copy of the reporter's and clerk's records, counsel's brief, and her motion to

withdraw on Guerrero, and (3) informed Guerrero of his right to review the record and to

file a pro se response.1 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3;

see also In re Schulman, 252 S.W.3d at 409 n.23.

        Guerrero filed with this Court two motions for extensions of time for filing his pro se

response. We granted both extensions, and the last deadline for Guerrero's response

was November 14, 2010. No pro se brief has been filed. See In re Schulman, 252
S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

the proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel's brief, and we

have found nothing that would arguably support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 826-28 (Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and reviewed the

record for reversible error but found none, the court of appeals met the requirement of

Texas Rule of Appellate Procedure 47.1."); Stafford, 813 S.W.2d at 509. Accordingly,

we affirm the judgment of the trial court.
        1
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.–Waco 1997, no pet.)).

                                                    3
                                      III. MOTION TO WITHDRAW

        In accordance with Anders, Guerrero's attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80

(Tex. App.–Dallas 1995, no pet.) (noting that "[i]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.                          To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.") (citations omitted)). We

grant counsel's motion to withdraw that was carried with the case on August 9, 2010.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

the opinion and judgment to Guerrero and to advise Guerrero of his right to file a petition

for discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                              NELDA V. RODRIGUEZ
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 16th
day of December, 2010.


        2
          No substitute counsel will be appointed. Should Guerrero wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with
this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3; 68.7. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4
                                                      4